                                            Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 1 of 18




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                    UNITED STATES DISTRICT COURT

                                   7                                   NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9        JANE DOE 1, et al.,                             Case No.18-cv-02542-JSC
                                                         Plaintiffs,
                                  10
                                                                                            ORDER RE: DEFENDANT’S MOTION
                                                   v.                                       FOR JUDGMENT ON THE
                                  11
                                                                                            PLEADINGS
                                  12        MORRISON & FOERSTER LLP,
Northern District of California




                                                                                            Re: Dkt. No. 56
 United States District Court




                                                         Defendant.
                                  13

                                  14

                                  15            Plaintiff Jane Does 1-7 associate attorneys bring this gender, pregnancy, and maternity

                                  16   discrimination action against their current and former employer, Morrison & Foerster LLP.

                                  17   Plaintiffs allege state and federal discrimination, equal pay, and retaliation claims on their own

                                  18   behalf and on behalf of a class of similarly situated attorneys at the Morrison & Foerster law firm.

                                  19   Defendant’s Federal Rule of Civil Procedure 12(c) motion for judgment on the claims brought by

                                  20   Plaintiffs Jane Doe 4 and Jane Doe 5 under is now pending before the Court.1 (Dkt. No. 56.)

                                  21   Having considered the parties’ briefs and having had the benefit of oral argument on April 18,

                                  22   2019, the Court GRANTS IN PART and DENIES IN PART the motion for judgment on the

                                  23   pleadings. The motion is granted as to Jane Doe 4’s retaliation claims and her rescission claim

                                  24   based on undue influence with leave to amend, but denied with respect to her other claims. The

                                  25   motion is granted as to Jane Doe 5’s claims with leave to amend to allege equitable tolling.

                                  26   //

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 5, 20 & 66.)
                                           Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 2 of 18




                                   1                                            BACKGROUND

                                   2          A. Complaint Allegations

                                   3          Plaintiffs Jane Does 1-7 are or were employed as attorneys by the Morrison & Foerster’s

                                   4   California, New York or Washington DC offices. (Second Amended Class and Collective Action

                                   5   Complaint (SAC), Dkt. No. 57 at ¶ ¶ 12-18.2) Although Morrison & Foerster “boasts of its work-

                                   6   life programs’ for employees, including parental and adoption leave, parental transition time upon

                                   7   returning from leave, backup caregiving, flexible work options, and a reduced hours program”

                                   8   including “ostensibly allow[ing], and even encourag[ing], its female employees to take up to six

                                   9   months of maternity leave,” the firm “discriminates against Plaintiffs and other female attorneys,

                                  10   especially pregnant attorneys and women with children, with respect to compensation and

                                  11   promotions through common policies, practices, and procedures.” (Id. at ¶¶ 28, 30.) In particular,

                                  12   “[w]hen a female attorney at MoFo is pregnant, has children, or takes maternity leave, the Firm’s
Northern District of California
 United States District Court




                                  13   standard operating procedure is to hold her back from advancement with her peers, denying her

                                  14   opportunities for greater pay and limiting her progression.” (Id. at ¶ 30)

                                  15          The following is a summary of Jane Does 4 and 5’s allegations as relevant to the

                                  16   underlying motion:

                                  17          Jane Doe 4 worked as an attorney at one of Morrison & Foerster’s California offices until

                                  18   she was terminated in 2017. (Id. at ¶¶ 106-107.) Prior to joining Morrison & Foerster, Jane Doe 4

                                  19   had a federal clerkship and worked as an associate at another firm. (Id. at ¶ 107.) When Jane Doe

                                  20   4 became pregnant in 2017 she planned to take maternity leave in 2018 in keeping with the firm’s

                                  21   maternity leave policy. (Id. at ¶ 110.) However, in late 2017, after the she advised Morrison &

                                  22   Foerster of her pregnancy and intent to take maternity leave, Jane Doe 4 was told that she would

                                  23   not be advancing with her class, and instead, that she was being terminated. (Id. at ¶ 111.) At that

                                  24   point, Jane Doe 4 was less than two months away from her due date. (Id. at ¶ 114.) No reason

                                  25   was given for her termination, and at the time, she “was the highest billing associate in her

                                  26   practice group and a high performer overall who had received positive reviews and positive

                                  27

                                  28
                                       2
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                                                                         2
                                          Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 3 of 18




                                   1   feedback on her progression from supervising attorneys.” (Id.) Jane Doe 4 later learned from her

                                   2   peers that shortly before her termination, a Morrison & Foerster partner had visited the offices of

                                   3   people who worked with her to solicit negative feedback, but was unable to obtain any such

                                   4   negative feedback. (Id. at ¶ 115.)

                                   5          When she was terminated, Morrison & Foerster offered Jane Doe 4 a “cruel bargain: she

                                   6   could take her leave as anticipated, in exchange for a full release of claims.” (Id. at ¶ 116.) She

                                   7   was given two weeks to decide what to do. (Id.) Jane Doe 4 was the “primary wage-earner for her

                                   8   family” and “learning that she would be terminated and would lose her promised leave soon

                                   9   before she was due to give birth caused her intense emotional turmoil.” (Id. at ¶ 117.) She

                                  10   reached out to a local employment lawyer who said he would not take on Morrison & Foerster.

                                  11   (Id.) “[F]eeling that she had no other choice, Jane Doe 4 demanded more time and more money,

                                  12   including the bonus money she had already earned for 2017.” (Id.) Morrison & Foerster only
Northern District of California
 United States District Court




                                  13   agreed “to a slight increase in bonus payout. Out of time and without alternative options, she

                                  14   reluctantly signed the agreement.” (Id.) Without her salary, Jane Doe 4 and her husband were

                                  15   unable to afford their house and had to move just weeks before her due date. (Id. at ¶ 118.)

                                  16          In 2018, after her maternity leave ended, Jane Doe 4 began working with an experienced

                                  17   recruiter. (Id. at ¶ 121.) After completing the full interview process with three prominent national

                                  18   firms she was told to expect an offer, but none materialized. “Jane Doe 4 believes that MoFo was

                                  19   thwarting her job prospects by providing negative references in retaliation for her decision to

                                  20   pursue legal action against the Firm.” (Id. at ¶ 124.)

                                  21          Jane Doe 5 was employed in Morrison & Foerster’s Washington DC office until August

                                  22   2017. (Id. at ¶ 125.) Prior to joining Morrison & Foerster, she worked at another large law firm in

                                  23   Washington DC. (Id. at ¶ 126.) During her time at the firm, she “excelled in her job duties and

                                  24   was named a ‘Pro Bono All-Star.’” (Id. at ¶ 128.) In 2016, believing that Morrison & Foerster

                                  25   encouraged its female attorneys to take maternity leave, Jane Doe 5 did so, but when she returned

                                  26   she “learned that she had not been promoted with her peers, nor had she received the

                                  27   corresponding salary and bonus increase that should have accompanied her anticipated

                                  28   promotion.” (Id. at ¶¶ 129-130.) A male associate in the same office and same practice group was
                                                                                         3
                                           Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 4 of 18




                                   1   advanced with Jane Doe 5’s class year and received the corresponding pay increase; the only

                                   2   material difference between them was Jane Doe’s status as a woman who had become pregnant

                                   3   and taken leave. (Id. at ¶¶ 131-132.) In addition, Jane Doe 5 was paid less than male colleagues

                                   4   who worked the same number of hours as she did. (Id. at ¶ 131.)

                                   5          Six months after returning from her maternity leave, Jane Doe 5 was told that she would be

                                   6   terminated effective August 4, 2017, although no performance problems were identified. (Id. at ¶

                                   7   135.) The only negative feedback was “from an associate who had complained to Jane Doe 5

                                   8   about her work schedule at a time when Jane Doe 5 had to periodically leave the office for

                                   9   pregnancy-related medical monitoring.” (Id.) Morrison & Foerster “all but openly acknowledged

                                  10   that maternity was the cause of Jane Doe 5’s termination when, in the course of giving her notice

                                  11   of her termination, one of the partners—unprompted—informed her that MoFo had also already

                                  12   terminated the only other working mother in Jane Doe 5’s practice group who had been on a part-
Northern District of California
 United States District Court




                                  13   time schedule.”3 (Id. at ¶ 136.)

                                  14          Following this conversation—but before her actual termination date—Jane Doe 5 learned

                                  15   she was pregnant. (Id. at ¶ 138.) She experienced complications with this pregnancy “that

                                  16   required consistent medical monitoring and occasional unplanned hospital visits from June 2017

                                  17   through the birth of her child in January 2018. From June 2017 through approximately September

                                  18   2017, Jane Doe 5 was not able to work and needed assistance caring for her family. Additionally,

                                  19   following childbirth, Jane Doe 5 was disabled and unable to work or care for her family for

                                  20   approximately three months.” (Id.)

                                  21          B. Procedural Background

                                  22          Plaintiffs Jane Does 1, 2, and 3 filed this action on April 30, 2018 alleging discrimination

                                  23   claims under state and federal law on behalf of themselves and a putative class of similarly

                                  24   situated female attorneys at Morrison & Foerster. (Dkt. No. 1.) The Complaint was accompanied

                                  25

                                  26
                                       3
                                         Prior to her maternity leave, Jane Doe 5 was encouraged to take a part-time schedule and was
                                  27   told that if she took less than six-months maternity leave she could return with a part-time or
                                  28   flexible schedule. (Id. at ¶ 134.)

                                                                                        4
                                          Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 5 of 18




                                   1   by a motion to proceed anonymously using pseudonyms. (Dkt. No. 2.) In January 2019,

                                   2   Plaintiffs filed a First Amended Complaint (“FAC”) adding three additional plaintiffs, Jane Does

                                   3   4, 5, and 6. (Dkt. No. 39.) The FAC was also accompanied by a motion to proceed anonymously

                                   4   using pseudonyms. (Dkt. No. 40.) Defendant filed its answer to the FAC and a motion for

                                   5   judgment on the pleadings the same day. (Dkt. Nos. 43, 46.) After the motion for judgment on

                                   6   the pleadings was fully briefed, Plaintiffs filed a Second Amended Complaint (“SAC”) adding

                                   7   Plaintiff Jane Doe 7, also accompanied by a motion to proceed anonymously using a pseudonym.

                                   8   (Dkt. Nos. 53, 55.)

                                   9          The now operative SAC pleads the following claims: (1) pregnancy and maternity (sex

                                  10   plus) discrimination in violation of Title VII; (2) gender discrimination in violation of Title VII;

                                  11   (3) discrimination, interference and retaliation under the Family and Medical Leave Act (FMLA);

                                  12   (4) denial of equal pay for equal work in violation of the Fair Labor Standards Act and the Equal
Northern District of California
 United States District Court




                                  13   Pay Act; (5) pregnancy and maternity (sex plus) discrimination in violation of California’s Fair

                                  14   Employment and Housing Act on behalf of the California Class Representatives and the California

                                  15   subclass; (6) gender discrimination in violation of California’s Fair Employment and Housing Act

                                  16   on behalf of the California Class Representatives and the California subclass; (7) discrimination,

                                  17   interference and retaliation in violation of the California Family Rights Act on behalf of the

                                  18   California Class Representatives and the California subclass; (8) denial of equal pay for equal and

                                  19   substantially similar work in violation of the California Equal Pay Act and California Fair Pay Act

                                  20   on behalf of the California Class Representatives and the California subclass; (9) unfair

                                  21   competition in violation of California Business and Professions Code section 17200 on behalf of

                                  22   the California Class Representatives and the California subclass; (10) gender discrimination in

                                  23   violation of the New York City Human Rights Law on behalf of Jane Does 6 and 7 and the New

                                  24   York subclass; (11) pregnancy, maternity, and caregiver discrimination in violation of the New

                                  25   York City Human Rights Law on behalf of Jane Does 6 and 7 and the New York pregnancy

                                  26   subclass; (12) unequal pay in violation of the New York Equal Pay law on behalf of Jane Does 6

                                  27   and 7 and the New York subclass; (13) retaliation in violation of Title VII on behalf of Jane Does

                                  28   1 and 4; (14) retaliation in violation of California’s Fair Employment and Housing Act on behalf
                                                                                         5
                                          Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 6 of 18




                                   1   of Jane Does 1 and 4; (15) wrongful termination in violation of Title VII on behalf of Jane Doe 4;

                                   2   (16) wrongful termination in violation of California’s Fair Employment and Housing Act on

                                   3   behalf of Jane Doe 4; (17) rescission of contract on behalf of Jane Doe 4; (18) wrongful

                                   4   termination in violation of Title VII on behalf of Jane Doe 5; (19) wrongful termination in

                                   5   violation of the District of Columbia Human Rights Act on behalf of Jane Doe 5; (20)

                                   6   discrimination, interference and retaliation in violation of the District of Columbia Human Rights

                                   7   Act on behalf of Jane Doe 5; (21) wrongful constructive discharge in violation of Title VII on

                                   8   behalf of Jane Doe 6; (22) retaliation in violation of Title VII on behalf of Jane Doe 6; and (23)

                                   9   retaliation in violation of the New York City Human Rights law on behalf of Jane Doe 6.

                                  10           Defendant filed both an answer to the SAC and a renewed motion for judgment on the

                                  11   pleadings. (Dkt. Nos. 56, 79.) The motion for judgment on the pleadings is now fully briefed and

                                  12   came before the Court for a hearing on April 18, 2019.
Northern District of California
 United States District Court




                                  13                                               DISCUSSION

                                  14           Defendant’s motion for judgment on the pleadings only addresses the claims brought by

                                  15   Jane Doe 4 and Jane Doe 5. Defendant insists that Jane Doe 4 signed a release that bars any

                                  16   claims which arose prior to her termination and that she has failed to adequately allege a

                                  17   retaliation claim. Defendant also maintains that Jane Doe 5’s Title VII and District of Columbia

                                  18   claims are barred by the statute of limitations. The Court addresses each plaintiff’s claims

                                  19   separately.

                                  20       A. Jane Doe 4’s Claims

                                  21           Jane Doe 4 brings individual claims for retaliation and wrongful termination in violation of

                                  22   Title VII and the California Fair Employment and Housing Act as well as a claim for rescission of

                                  23   contract under California Civil Code § 1688. (Dkt. No. 57 at ¶¶ 387-419.) Defendant contends

                                  24   that all these claims are barred either by Jane Doe 4’s release or for failure to state a claim.

                                  25           1. Jane Doe 4’s Release

                                  26           After she was terminated and as part of her separation agreement, Jane Doe 4 signed a

                                  27   release that stated:

                                  28
                                                                                          6
                                          Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 7 of 18




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16   (Dkt. No. 45-4 at 3-4, Separation Agreement and General Release at ¶¶ 4-5.) Defendant insists

                                  17   that this release bars all of Jane Doe 4’s claim. Jane Doe 4 responds that notwithstanding the

                                  18   release’s broad language, it is unenforceable based on economic duress or undue influence.

                                  19                  a) Economic Duress

                                  20          Under California law, economic duress can serve as a basis for rescinding a settlement

                                  21   agreement and/or release. See Cal. Civ. Code § 1689(b)(1) (a party to a contract may rescind the

                                  22   same if his or her consent was obtained through duress, menace, fraud, or undue influence); see

                                  23   also Lanigan v. City of Los Angeles, 199 Cal. App. 4th 1020, 1034 (2011) (“The doctrine of

                                  24   economic duress can form a basis for rescission of a settlement agreement.”); Johnson v. Int’l Bus.

                                  25   Machines Corp., 891 F. Supp. 522, 528 (N.D. Cal. 1995) (“Under California law, economic duress

                                  26   can serve as a basis for invalidating a release or waiver.”). Economic duress is an equitable

                                  27   doctrine which “come[s] into play upon the doing of a wrongful act which is sufficiently coercive

                                  28   to cause a reasonably prudent person faced with no reasonable alternative to succumb to the
                                                                                        7
                                          Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 8 of 18




                                   1   perpetrator’s pressure.” Rich & Whillock, Inc. v. Ashton Development, Inc., 157 Cal.App.3d 1154,

                                   2   1158 (1984).

                                   3          “[C]ourts, in desiring to protect the freedom of contracts and to accord finality to a

                                   4   privately negotiated dispute resolution, are reluctant to set aside settlements and will apply

                                   5   ‘economic duress’ only in limited circumstances and as a ‘last resort.’” San Diego Hospice v. Cty.

                                   6   of San Diego, 31 Cal. App. 4th 1048, 1058 (1995). However, “the existence of economic duress

                                   7   raises a number of factual inquiries that are ill-suited to resolution at the pleading stage.”

                                   8   Advanced Cleanup Techs., Inc. v. BP Am. Inc., No. CV14-9033-CAS (AJWX), 2016 WL 67671,

                                   9   at *3 (C.D. Cal. Jan. 4, 2016); see also Cross Talk Prods., Inc. v. Jacobson, 65 Cal. App. 4th 631,

                                  10   644 (1998) (“Whether the party asserting economic duress had a reasonable alternative is

                                  11   determined by examining whether a reasonably prudent person would follow the alternative

                                  12   course, or whether a reasonably prudent person might submit. Clearly this inquiry is a factual one,
Northern District of California
 United States District Court




                                  13   rarely if ever susceptible to determination on demurrer.”) (internal citation omitted); In re Outlaw

                                  14   Labs., LP Litig., 352 F. Supp. 3d 992, 1009 (S.D. Cal. 2018) (denying motion to dismiss rescission

                                  15   claim because while it might ultimately fail, dismissal at the pleadings stage was improper); Di

                                  16   Ferdinando v. Intrexon Corp., No. 16-CV-1826 W (JMA), 2017 WL 3641879, at *5 (S.D. Cal.

                                  17   Aug. 24, 2017) (denying motion to dismiss rescission claim because whether the plaintiff “had a

                                  18   reasonable alternative to signing is a question of fact” and her allegations of economic duress “rise

                                  19   above the speculative level”).

                                  20          Jane Doe 4 alleges that Defendant terminated her less than two months from her due date.

                                  21   Prior to her termination she had planned to take advantage of Morrison & Foerster’s up to six

                                  22   months of paid maternity leave following the birth of her child. (Dkt. No. 57 at ¶¶ 28, 114, 116.)

                                  23   When she was terminated, she was given two weeks to decide whether to take a severance

                                  24   package which included her anticipated maternity leave in exchange for a full release of claims or

                                  25   lose her job and planned maternity leave. (Id. at ¶ 116.) At that time, Jane Doe 4 was “the

                                  26   primary wage-earner for her family” and following her termination she and her husband were

                                  27   “unable to afford rent on their current home in the San Francisco Bay Area and had to move just

                                  28   weeks before her baby was due.” (Id. at ¶¶ 117-118.) Although she consulted a local employment
                                                                                          8
                                          Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 9 of 18




                                   1   attorney, he refused to take the case because he did not want to take on Defendant. (Id. at ¶ 117.)

                                   2   Jane Doe 4 was “exhausted,” “fear[ed] for her family, and fe[lt] she had no other choice” but to

                                   3   attempt to negotiate with Defendant to obtain more time and more money. (Id.) When these

                                   4   negotiations were largely unsuccessful, she “reluctantly signed the agreement” because she was

                                   5   “[o]ut of time and without alternative options.” (Id. at ¶ 117.)

                                   6          Defendant argues that these allegations are insufficient because they are akin to the

                                   7   economic duress claims in Kennedy v. Columbus Mfg., Inc., No. 17-CV-03379-EMC, 2018 WL

                                   8   1911808, at *8 (N.D. Cal. Apr. 23, 2018), and Skrbina v. Fleming Companies, 45 Cal. App. 4th

                                   9   1353, 1367 (1996). The Court is unpersuaded. In those cases the courts rejected economic duress

                                  10   claims because the alleged wrongful act was the threat to withhold severance payments unless the

                                  11   severance agreement was signed. Unlike those decisions—both of which arose at summary

                                  12   judgment—Jane Doe 4 alleges a wrongful act that is separate from being compelled to sign the
Northern District of California
 United States District Court




                                  13   severance agreement; namely, she alleges she was terminated based on her gender and pregnancy

                                  14   and was told that the only way she could get the maternity leave benefits that she was depending

                                  15   on was if she signed the release.

                                  16          Defendant’s complaint that there are “no allegations that Jane Doe 4 was guaranteed her

                                  17   leave by contract or otherwise” (Dkt. No. 62-2 at 11:12-13) overstates Jane Doe 4’s burden at the

                                  18   pleading stage; at this stage, the court must accept the factual allegations as true and construe all

                                  19   reasonable inferences in the plaintiff’s favor. Jane Doe 4 alleges that the firm “permitted” and

                                  20   “encouraged” maternity leave, that she planned to take maternity leave, and that Defendant offered

                                  21   her the maternity leave only if she signed the release. (Dkt. No. 57 at ¶¶ 110, 116.) These

                                  22   allegations, together with her discrimination allegations, plausibly satisfy the wrongful act

                                  23   requirement of an economic duress claim.

                                  24          Jane Doe 4 has also adequately alleged a lack of a reasonable alternative; namely, that

                                  25   given her late-stage pregnancy, impending planned maternity leave, and status as the family’s

                                  26   primary wage-earner, she felt there was no reasonable alternative but to sign the release so that she

                                  27   could obtain her maternity leave. While this argument may not prevail on the merits, the Court

                                  28   cannot say as a matter of law that a reasonably prudent woman who was eight months pregnant,
                                                                                          9
                                         Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 10 of 18




                                   1   was facing the loss of both her job and her paid maternity leave, was the primary wage-earner in

                                   2   her family, and could longer afford her current home, would have had reasonable alternatives to

                                   3   signing the release and accepting the severance package Defendant offered. See Rich & Whillock,

                                   4   Inc., 157 Cal. App. 4th at 1159 (“[A] reasonably prudent person subject to such an act may have

                                   5   no reasonable alternative but to succumb when the only other alternative is bankruptcy or financial

                                   6   ruin.”).

                                   7              The three cases Defendant cites where economic duress claims were dismissed at the

                                   8   pleading stage are inapposite. In Tanner, while the plaintiff’s employment was suspended, he was

                                   9   offered the “opportunity to terminate [his] employment voluntarily in exchange for severance pay

                                  10   and medical/dental coverage.” Tanner v. Kaiser Found. Health Plan, Inc., No. C 15-02763-SBA,

                                  11   2016 WL 4076116, at *2 (N.D. Cal. Aug. 1, 2016). Given that his “termination was not a

                                  12   certainty and the plaintiff had the option to await resolution of his suspension and return to work,”
Northern District of California
 United States District Court




                                  13   the court concluded that plaintiff could not show that he had no reasonable alternative but to

                                  14   accept the severance package. Id. at *4. Here, in contrast, Jane Doe 4 had been terminated—her

                                  15   option was to accept the termination and lose her paid maternity leave or sign the severance and

                                  16   obtain her maternity leave in addition to other benefits. (Dkt. No. 57 at ¶ 117.) While the Tanner

                                  17   court went on to observe that even if the plaintiff had been terminated he still had not sufficiently

                                  18   alleged no reasonable alternative because “the mere fact that Plaintiff might have lost his job and

                                  19   ‘needed the money offered under the agreement...does not equate to economic duress,’” id. at *5

                                  20   (quoting Perez v. Uline, Inc., 157 Cal. App. 4th 953, 960 (2007)), this Court is not persuaded that

                                  21   Jane Doe 4’s allegations are likewise insufficient.

                                  22              First, unlike the Tanner plaintiff, Jane Doe 4 was eight-months pregnant—these

                                  23   circumstances plausibly support an inference that she was unable to immediately find another job.

                                  24   Second, Perez, the case upon which Tanner relied, was decided at summary judgment. In

                                  25   affirming the trial court’s summary judgment ruling that the plaintiff had not submitted evidence

                                  26   sufficient to support an economic duress rescission claim, the court held that there was no

                                  27   “evidence plaintiff was on the verge of bankruptcy, the six weeks’ salary was inequitably low, or

                                  28   plaintiff was forced to accept the settlement amount to stave off financial disaster.” Perez, 157
                                                                                         10
                                         Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 11 of 18




                                   1   Cal. App. 4th at 960. Here, in contrast, Jane Doe 4 alleges she was about to give birth, she was the

                                   2   primary wage-earner, she feared for her family, even with the severance her family could not

                                   3   afford their current living situation, and she felt she had no other choice—allegations the Court

                                   4   must accept as true. (Dkt. No. 57 at ¶ 117.) Whether there is evidence to support these allegations

                                   5   and show that she signed the release “to stave off financial disaster” is a question for a later stage.

                                   6          Defendant’s reliance on Hicks v. PGA Tour, Inc., 897 F.3d 1109, 1119–20 (9th Cir. 2018),

                                   7   is even less availing. There, the Ninth Circuit affirmed the district court’s dismissal of an

                                   8   economic duress claim brought by professional golf caddies who participate in golf tournaments

                                   9   run by the PGA Tour. The court rejected the caddies’ claim that they only agreed to wear bibs

                                  10   containing advertisements at professional golfing events under economic duress because “the

                                  11   Caddies embark[ed] upon a profession whose practitioners have long been required to wear bibs,

                                  12   and who therefore have not been able to display logos on the part of the shirt covered by the bib.
Northern District of California
 United States District Court




                                  13   In these circumstances, the caddies[‘] allegation that they were coerced into this arrangement on

                                  14   threat of extreme economic hardship is not plausible.” Id. at 1119-20 (internal quotation marks

                                  15   and citation omitted). This factual scenario is wholly dissimilar to that alleged here: an eight-

                                  16   month pregnant employee being required to sign a release upon the termination of her employment

                                  17   in order to obtain maternity leave benefits and severance pay or face immediate loss of income and

                                  18   no paid leave to enable her to personally care for her new baby.

                                  19          While Levesque v. Rinchem Co., Inc., No. 5:14-CV-05655-PSG, 2015 WL 1738340, at *3

                                  20   (N.D. Cal. Apr. 13, 2015), Levesque v. Rinchem Co., Inc., No. 5:14-CV-05655-PSG, 2015 WL

                                  21   6152783, at *3 (N.D. Cal. Oct. 20, 2015), are more analogous to the allegations here, the Levesque

                                  22   court relied on the plaintiff having already begun to receive workers compensation benefits at the

                                  23   time he negotiated his severance to negate any plausible inference of economic duress. 2015 WL

                                  24   6152783, at *3. The court also relied heavily on Johnson v. Int’l Bus. Machines Corp., 891 F.

                                  25   Supp. 522, 528 (N.D. Cal. 1995), but Johnson was a post-trial decision. Given the California

                                  26   Court of Appeals caution that “[w]hether the party asserting economic duress had a reasonable

                                  27   alternative is determined by examining whether a reasonably prudent person would follow the

                                  28   alternative course, or whether a reasonably prudent person might submit” which “is a factual
                                                                                         11
                                           Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 12 of 18




                                   1   [inquiry], rarely if ever susceptible to determination on demurrer,” Cross Talk Prods., Inc. v.

                                   2   Jacobson, 65 Cal. App. 4th 631, 644 (1998), and that the complaint as pled does not suggest an

                                   3   obvious reasonable alternative, the Court declines to follow Levesque. Again, it may be that Jane

                                   4   Doe 4 is unable to ultimately prevail on her claim of a lack of reasonable alternative, but her

                                   5   allegations are sufficient to get beyond the pleading stage.

                                   6          Given the factual nature of this question, it is unsurprising that all of the other cases

                                   7   Defendant relies upon were decided at summary judgment or trial. See Kennedy v. Columbus

                                   8   Mfg., Inc., No. 17-CV-03379-EMC, 2018 WL 1911808, at *4 (N.D. Cal. Apr. 23, 2018) (summary

                                   9   judgment); Osanitsch v. Marconi PLC, No. CV 05-3988 CRB, 2009 WL 5125821, at *6 (N.D.

                                  10   Cal. Dec. 21, 2009) (summary judgment); Johnson v. Int’l Bus. Machines Corp., 891 F. Supp. 522,

                                  11   530 (N.D. Cal. 1995) (findings of fact following a bench trial); Dyke v. Lions Gate Entm’t, Inc.,

                                  12   No. SACV13454JLSANX, 2014 WL 12470017, at *3 (C.D. Cal. July 23, 2014) (summary
Northern District of California
 United States District Court




                                  13   judgment); Lanigan v. City of Los Angeles, 199 Cal. App. 4th 1020, 1028 (2011) (appeal

                                  14   following grant of writ of mandate); Perez v. Uline, Inc., 157 Cal. App. 4th 953, 959 (2007)

                                  15   (appeal following summary judgment); Skrbina v. Fleming Companies, 45 Cal. App. 4th 1353,

                                  16   1366 (1996) (appeal following summary judgment); San Diego Hospice v. Cty. of San Diego, 31

                                  17   Cal. App. 4th 1048 (1995) (appeal following summary judgment); Runyan v. Nat’l Cash Register

                                  18   Corp., 787 F.2d 1039, 1044 (6th Cir. 1986) (appeal following summary judgment); Massi v. Blue

                                  19   Cross & Blue Shield Mut. of Ohio, 765 F. Supp. 904 (N.D. Ohio 1991) (summary judgment).

                                  20          Accordingly, the Court denies the motion for judgment on the pleadings as to the economic

                                  21   duress rescission claim.4 See CrossTalk, 65 Cal. App. 4th at 644.

                                  22                  b) Undue Influence

                                  23          Jane Doe 4 also separately argues that she is entitled to rescission based on an undue

                                  24   influence theory. California Civil Code Section 1575 defines undue influence as: 1) “the use, by

                                  25
                                       4
                                  26     The Court also declines to hold that the plaintiff must plead that the defendant had knowledge of
                                       the plaintiff’s economic vulnerability. As the court noted in Advanced Cleanup Techs., there is “no
                                  27   authority holding that [this] criteria constitute express pleading requirements and numerous
                                       California district courts have evaluated claims for economic duress in the context of a Rule
                                  28   12(b)(6) motion without any mention of these criteria.” 2016 WL 67671 at *4 (collecting cases re:
                                       same).
                                                                                           12
                                         Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 13 of 18




                                   1   one in whom a confidence is reposed by another, or who holds a real or apparent authority over

                                   2   him, of such confidence or authority for the purpose of obtaining an unfair advantage over him”;

                                   3   2) “taking an unfair advantage of another’s weakness of mind”; or 3) “taking a grossly oppressive

                                   4   and unfair advantage of another’s necessities or distress.” “Undue influence ... describe[s]

                                   5   persuasion which tends to be coercive in nature, persuasion which overcomes the will without

                                   6   convincing the judgment. The hallmarks of such persuasion is high pressure, a pressure which

                                   7   works on mental, moral, or emotional weakness to such an extent that it approaches the boundaries

                                   8   of coercion. In this sense, undue influence has been called overpersuasion.” Odorizzi v. Bloomfield

                                   9   Sch. Dist., 246 Cal. App. 2d 123, 130 (1966). Odorizzi lists seven factors which “generally

                                  10   accompany” overpersuasion:

                                  11                  (1) discussion of the transaction at an unusual or inappropriate time,
                                  12                  (2) consummation of the transaction in an unusual place, (3)
Northern District of California




                                                      insistent demand that the business be finished at once, (4) extreme
 United States District Court




                                  13                  emphasis on untoward consequences of delay, (5) the use of
                                                      multiple persuaders by the dominant side against a single servient
                                  14                  party, (6) absence of third-party advisers to the servient party, (7)
                                                      statements that there is no time to consult financial advisers or
                                  15
                                                      attorneys. If a number of these elements are simultaneously present,
                                  16                  the persuasion may be characterized as excessive.
                                       Id. at 133. These factors, however, are flexible and courts are most concerned with “whether from
                                  17
                                       the entire context it appears that one’s will was overborne and he was induced to do or forbear to
                                  18
                                       do an act which he would not do, or would do, if left to act freely.” Keithley v. Civil Service Bd. of
                                  19
                                       the City of Oakland, 11 Cal.App.3d 443, 451 (1970).
                                  20
                                              Jane Doe 4 relies on the same allegations supporting her economic duress claim to support
                                  21
                                       her undue influence claim. Those allegations, however, do not support a plausible inference that
                                  22
                                       any of the Odorizzi factors was present. She nonetheless insists that her advanced pregnancy,
                                  23
                                       sleep-depraved state, and panic and anxiety at her termination rise at least to the level of a
                                  24
                                       “weakness of spirit” which would make her unduly susceptible and put her under excessive
                                  25
                                       pressure. Defendant counters that Jane Doe 4 cannot allege the requisite weakness of mind given
                                  26
                                       that she continued to work as an attorney during this time, she consulted with an attorney, had two
                                  27
                                       weeks to decide whether to accept Defendant’s offer, and ultimately, she was capable of
                                  28
                                                                                         13
                                         Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 14 of 18




                                   1   negotiating with Defendant to obtain a better severance package.

                                   2             The Court agrees. It is not plausible that a woman is susceptible to undue influence and

                                   3   cannot freely enter into a contract merely because she is pregnant, whether it be one month or

                                   4   eight months, especially when she is working as an attorney during that same period of “weakness

                                   5   of spirit.” The rescission claim based on undue influence is dismissed with leave to amend.

                                   6                                                      ***

                                   7             Because Jane Doe 4 has stated a plausible claim for rescission based on economic duress,

                                   8   the Court denies Defendant’s motion for judgment on her discrimination and wrongful termination

                                   9   claims.

                                  10             2. Jane Doe 4’s Retaliation Claims

                                  11             Jane Doe 4 separately pleads state and federal retaliation claims based on acts committed

                                  12   after her termination; namely that she “believes” Defendant “was thwarting her job prospects by
Northern District of California
 United States District Court




                                  13   providing negative references in retaliation for her decision to pursue legal action.” (Dkt. No. 57

                                  14   at ¶ 124.) Defendant contends that these claims are barred by the release and even if not so barred

                                  15   fail to allege facts giving rise to a plausible retaliation claim.

                                  16             A retaliatory dissemination of a negative employment reference can violate Title VII. See

                                  17   Hashimoto v. Dalton, 118 F.3d 671, 676 (9th Cir. 1997). Here, however, Jane Doe 4 has not

                                  18   alleged that Defendant gave her a negative employment reference; instead, Jane Doe 4 alleges that

                                  19   she “believes” that Defendant provided negative references because although she completed the

                                  20   full interview process with three prominent firms and “was told to expect an offer,” “the promised

                                  21   offer never materialized” and when questioned the firms “offered only vague platitudes.” (Dkt.

                                  22   No. 57 at ¶¶ 122-123.) These allegations do not support a plausible inference that the reason she

                                  23   was not offered employment was because Defendant provided a negative reference. See, e.g.,

                                  24   Krug v. Maricopa Cty. Superior Court, No. 2:14-CV-01320 JWS, 2014 WL 6983092, at *4 (D.

                                  25   Ariz. Dec. 10, 2014) (dismissing similar blackballing claim because the plaintiff did “not allege

                                  26   with certainty that any bad references were given” but instead that ‘[u]pon information and belief’

                                  27   that she did not receive a position with the Maricopa County Attorney’s Office or other

                                  28   prospective employers because ‘her former employers’ blackballed her and provided these
                                                                                           14
                                           Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 15 of 18




                                   1   employers with negative reviews in retaliation for her protected speech”), aff’d in part, vacated in

                                   2   part, remanded, 674 F. App’x 652 (9th Cir. 2017).5

                                   3          Jane Doe 4’s attempt to distinguish Krug on the grounds that the plaintiff’s claims there

                                   4   were against individual defendants and not the employer itself is unpersuasive. Regardless of who

                                   5   the claim is pled against, “[a] claim has facial plausibility when the plaintiff pleads factual content

                                   6   that allows the court to draw the reasonable inference that the defendant is liable for the

                                   7   misconduct alleged. The plausibility standard is not akin to a probability requirement, but it asks

                                   8   for more than a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads

                                   9   facts that are merely consistent with a defendant’s liability, it stops short of the line between

                                  10   possibility and plausibility of entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  11   (internal citation and quotation marks omitted). The Court cannot reasonably infer from the facts

                                  12   alleged here that the reason Jane Doe 4 did not receive job offers from the three firms is because
Northern District of California
 United States District Court




                                  13   Defendant provided negative references; indeed, Jane Doe 4 does not even allege that the law

                                  14   firms sought references from Defendant or, if they did, at what point in the process they did so.

                                  15          Accordingly, Jane Doe 4’s retaliation claims (Claims 13 and 14) are dismissed with leave

                                  16   to amend.

                                  17       B. Jane Doe 5’s Title VII and District of Columbia Claims

                                  18          Jane Doe 5 brings discrimination and wrongful termination claims under Title VII, FMLA,

                                  19   and parallel District of Columbia laws. The exhaustion requirements of Title VII and the District

                                  20   of Columbia Human Rights Act (“DCHRA”) and the District of Columbia Family and Medical

                                  21   Leave Act (“DCFMLA”) are at issue on Defendant’s motion for judgment on the pleadings.

                                  22   Specifically, a person seeking relief under Title VII must first file a charge with the Equal

                                  23   Employment Opportunity Commission (“EEOC”) within 180 days of the alleged unlawful

                                  24   employment practice, or, if the person initially instituted proceedings with the state or local

                                  25   administrative agency, within 300 days of the alleged unlawful employment practice. 42 U.S.C. §

                                  26
                                       5
                                  27     The Ninth Circuit specifically affirmed the dismissal of the blackballing claim.
                                        See Krug v. Maricopa Cty. Superior Court, 674 F. App’x 652, 653–54 (9th Cir. 2017) (“the
                                  28   district court properly dismissed Krug’s retaliatory termination claim against defendant Alessi and
                                       her blackballing claim because Krug failed to allege facts sufficient to state a plausible claim.”).
                                                                                         15
                                         Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 16 of 18




                                   1   2000e-5(e)(1). Claims under the DCHRA and DCFMLA must be brought within one year of the

                                   2   unlawful employment practice. See Powell v. Am. Red Cross, 518 F. Supp. 2d 24, 31 (D.D.C.

                                   3   2007) (A claim under the DCHRA must be filed “within one year of the unlawful discriminatory

                                   4   act, or the discovery thereof.”) (citing D.C. Code § 2–1403.16(a)); Brewer v. HR Policy Ass’n, 887

                                   5   F. Supp. 2d 118, 123 (D.D.C. 2012) (“the DCFMLA has a one-year statute of limitations.”) (citing

                                   6   D.C. Code § 32–510(b) (2001)).

                                   7          Defendant notified Jane Doe 5 of her termination on May 4, 2017. (Dkt. No. 57 at ¶ 135;

                                   8   Dkt. No. 45-5.) In the absence of tolling, the 300-day deadline to file her EEOC charge based on

                                   9   an unlawful termination would have expired on February 28, 2018. The EEOC received her

                                  10   charge on November 1, 2018. (Dkt. No. 45-5.) Pursuant to the parties’ tolling agreement, some,

                                  11   but not all of this time was tolled, and, in any event, Jane Doe 5 concedes that regardless of any

                                  12   agreed-upon tolling her November 1 filing was untimely. (Dkt. No. 57 at ¶ 139.) Jane Doe 5
Northern District of California
 United States District Court




                                  13   nevertheless insists that she is entitled to equitable tolling based on her alleged physical

                                  14   disabilities during and after her pregnancy.

                                  15          1) Equitable Tolling of Jane Doe 5’s Title VII Claim

                                  16          Under federal law, “the litigant seeking equitable tolling bears the burden of establishing

                                  17   two elements: (1) that [s]he has been pursuing h[er] rights diligently, and (2) that some

                                  18   extraordinary circumstances stood in h[er] way.” Kwai Fun Wong v. Beebe, 732 F.3d 1030, 1052

                                  19   (9th Cir. 2013), aff’d and remanded sub nom. United States v. Kwai Fun Wong, 135 S. Ct. 1625

                                  20   (2015). “Equitable tolling is typically granted when litigants are unable to file timely [documents]

                                  21   as a result of external circumstances beyond their direct control.” Harris v. Carter, 515 F.3d 1051,

                                  22   1055 (9th Cir. 2008).

                                  23          Jane Doe 5 has plausibly alleged some extraordinary circumstances; namely, that due to

                                  24   her disabilities, she was unable to attend to her own affairs. She alleges that after her termination,

                                  25   but prior to her termination date, she learned she was pregnant. (Dkt. No. 57 at ¶ 138.) She

                                  26   experienced complications which “required constant medical monitoring” and “occasional

                                  27   unplanned hospital visits from June 2017 through the birth of her child in January 2018.” (Id.) In

                                  28   particular, from June 2017 through September 2017 was not able to work and needed assistance
                                                                                         16
                                         Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 17 of 18




                                   1   caring for her family, and from January 2018 through March 2018 she was disabled and unable to

                                   2   work or care for her family. (Id.)

                                   3           However, Jane Doe 5’s complaint lacks any allegations regarding the first prong of the

                                   4   equitable tolling test; namely, that she was diligently pursuing her rights. In particular, the

                                   5   complaint lacks allegations regarding how Jane Doe 5 was diligently pursuing her rights between

                                   6   the end of her alleged period of incapacity in April 2018 through her EEOC filing in November

                                   7   2018. See Wong, 732 F.3d at 1052 (holding that the question is whether Plaintiff was “without

                                   8   any fault in pursuing [her] claim”) (internal citation and quotation marks omitted). While the

                                   9   parties’ briefs reference a tolling agreement, the agreement is not alleged in the complaint nor are

                                  10   the specifics contained with sufficient particularity in the parties’ briefs. Because Plaintiff’s

                                  11   counsel indicated at oral argument that Jane Doe 5 could amend this claim to add additional

                                  12   allegations regarding Jane Doe 5’s diligence, her Title VII claim (Claim 18) is dismissed with
Northern District of California
 United States District Court




                                  13   leave to amend.

                                  14           2) Equitable Tolling of Plaintiff’s District of Columbia Claims

                                  15           Under District of Columbia law, “a person who is non compos mentis and who has failed

                                  16   to file a legal action in a timely fashion may bring the action ‘within the time limited after the

                                  17   disability is removed.’” Smith-Haynie v. D.C., 155 F.3d 575, 580 (D.C. Cir. 1998) (quoting D.C.

                                  18   Code § 12–302). “The code does not itself define non compos mentis, but ‘[t]he phrase ‘non

                                  19   compos mentis ... generally refers to someone incapable of handling her own affairs or unable to

                                  20   function [in] society.’” Smith-Haynie, 155 F.3d at 580 (quoting Hendel v. World Plan Executive

                                  21   Council et al., 705 A.2d 656, 665 (D.C. 1997).) An individual must show that she was “unable to

                                  22   engage in rational thought and deliberate decision making sufficient to pursue her claim alone or

                                  23   through counsel.” Smith–Haynie, 155 F.3d at 580. Allegations “that the plaintiff had a ‘mental

                                  24   disability,’ or was ‘unable to function’ and ‘lost the ability to care for herself’ [are] insufficient to

                                  25   demonstrate that plaintiff was non compos mentis.” Dahlman v. Am. Ass’n of Retired Persons

                                  26   (AARP), 791 F. Supp. 2d 68, 78 (D.D.C. 2011) (collecting cases); see also Speiser v. U.S. Dep’t of

                                  27   Health & Human Servs., 670 F. Supp. 380, 385 (D.D.C. 1986) (holding that evidence was

                                  28   insufficient to support a finding that the plaintiff was incapable of handling her own affairs or
                                                                                          17
                                         Case 3:18-cv-02542-JSC Document 83 Filed 05/01/19 Page 18 of 18




                                   1   unable to comprehend her legal rights as needed to support equitable tolling where there was no

                                   2   evidence that the plaintiff has ever been “adjudged incompetent, signed a power of attorney, had a

                                   3   guardian or caretaker appointed, or otherwise took measures to let someone else handle her affairs

                                   4   such as might be done for someone who is non compos mentis”), aff’d, 818 F.2d 95 (D.C. Cir.

                                   5   1987).

                                   6            Jane Doe 5’s allegations do not plausibly support an inference of such extreme incapacity.

                                   7   While she alleges that she could not work or care for her children, there are no factual allegations

                                   8   that suggest she did not understand her legal rights, or that she could not engage in rational

                                   9   thought or otherwise suffered from similar mental incapacity. Accordingly, Jane Doe 5’s DCHRA

                                  10   and DCFMLA claims (Claims 19 and 20) are dismissed with leave to amend to plead additional

                                  11   facts supporting her claim that she was non compos mentis.

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13            For the reasons stated above, Defendant’s motion for judgment on the pleadings is

                                  14   GRANTED IN PART and DENIED IN PART. It is granted with leave to amend as to Jane Doe

                                  15   4’s retaliation claims and her rescission claim based on undue influence, but denied as to Jane Doe

                                  16   4’s other claims. It is granted with leave to amend as to Jane Doe 5’s Title VII and DCHRA and

                                  17   DCFMLA claims.

                                  18            Any amended complaint must be filed within 20 days of this Order.

                                  19            IT IS SO ORDERED.

                                  20   Dated: May 1, 2019

                                  21
                                                                                                     JACQUELINE SCOTT CORLEY
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        18
